Name: 2006/142/EC: Commission Decision of 17 February 2006 as regards Community financial aid for the year 2006, to certain Community reference laboratories in the veterinary public health field of biological risks (notified under document number C(2006) 328)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  research and intellectual property;  Europe;  health
 Date Published: 2006-02-24; 2007-05-08

 24.2.2006 EN Official Journal of the European Union L 54/50 COMMISSION DECISION of 17 February 2006 as regards Community financial aid for the year 2006, to certain Community reference laboratories in the veterinary public health field of biological risks (notified under document number C(2006) 328) (Only the English, French, Dutch and Spanish texts are authentic) (2006/142/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Whereas: (1) Decision 90/424/EEC provides that the Community is to contribute towards improving the efficiency of veterinary inspections by granting financial aid to reference laboratories. Any reference laboratory designated as such, in accordance with Community veterinary legislation may receive Community aid, subject to certain conditions. (2) Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Communitys financial assistance to Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (2) provides that the financial contribution from the Community is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) The Commission has assessed the work programmes and corresponding budget estimates submitted by the Community reference laboratories for the year 2006. (4) Accordingly, from 1 January 2006 Community financial aid should be granted to the Community reference laboratories designated to carry out the functions and duties provided for in Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (3) and in Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4). (5) In addition to the financial aid from the Community, further aid should also be granted for the organisation of workshops in areas falling under the responsibility of the Community reference laboratories. (6) Regulation (EC) No 156/2004 lays down eligibility rules for the workshops organised by the Community reference laboratories. It also limits the financial assistance to a maximum of 30 participants in workshops. Derogations to that limitation should be provided to one Community reference laboratory that needs support for attendance by more than 30 participants in order to achieve the best outcome from its workshops. (7) The Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria (Ministerio de Sanidad y Consumo), Vigo, Spain, designated as the Community reference laboratory for monitoring of marine biotoxins by Regulation (EC) No 882/2004, was requested to add to its annual work programme a project in support of the development of Community food safety policy and legislation in the area of detection and monitoring of marine biotoxins, where special attention should be paid to make available standards for the detection of certain marine biotoxins in order to have alternative detection methods. (8) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (5), the veterinary and plant health measures undertaken in accordance with Community rules are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial aid to Spain for the functions and duties pursuant to Regulation (EC) No 882/2004 1. The Community grants financial aid to Spain for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Laboratorio de Biotoxinas Marinas, Agencia EspaÃ ±ola de Seguridad Alimentaria (Ministerio de Sanidad y Consumo), Vigo, Spain, for the monitoring of marine biotoxins. For the period from 1 January to 31 December 2006, that financial aid shall not exceed EUR 360 000. Within the maximum referred to in the second subparagraph and without prejudice to the time limits laid down in Article 2 of Regulation (EC) No 156/2004, an amount of EUR 140 000 shall be reserved for the project to produce reference materials for the detection of Saxitoxin and analogues, Okadaic acid and analogues, Azaspiracids, Pectenotoxins, Palytoxin, Spirolides and Yessotoxin and shall be directly granted to the Community reference laboratory for monitoring marine biotoxins at Vigo subject to: (a) forwarding monthly intermediate reports on the progress of the project; (b) forwarding a draft report by 31 December 2006 at the latest; (c) forwarding a final report, accompanied by justifying evidence as to the costs incurred, by 31 March 2007. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to Spain for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 2 Financial aid to France for the functions and duties pursuant to Regulation (EC) No 882/2004 1. The Community grants financial aid to France for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Laboratoire d'etudes et de recherches sur la qualitÃ © des aliments et sur les procÃ ©dÃ ©s agro-alimentaires, of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments, Maisons-Alfort, France, for the analysis and testing of milk and milk products. For the period from 1 January to 31 December 2006, that financial aid shall not exceed EUR 145 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to France for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 27 000. Article 3 Financial aid to the Netherlands for the functions and duties pursuant to Regulation (EC) No 882/2004 1. The Community grants financial aid to the Netherlands for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), Bilthoven, Netherlands, in respect of analysis and testing of zoonoses (salmonella). For the period from 1 January to 31 December 2006, that financial aid shall not exceed EUR 305 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to the Netherlands for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 28 000. Article 4 Financial aid to the United Kingdom for the functions and duties pursuant to Regulation (EC) No 882/2004 1. The Community grants financial aid to the United Kingdom for the functions and duties provided for in Article 32 of Regulation (EC) No 882/2004, to be carried out by the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, for the monitoring of viral and bacteriological contamination of bivalve molluscs. For the period from 1 January to 31 December 2006, that financial aid shall not exceed EUR 263 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to the United Kingdom for the organisation of a workshop by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 30 000. Article 5 Financial aid to the United Kingdom for the functions and duties pursuant to Regulation (EC) No 882/2004 and Regulation (EC) No 999/2001 1. The Community grants financial aid to the United Kingdom for the functions and duties provided in Chapter B of Annex X to Regulation (EC) No 999/2001, to be carried out by the Veterinary Laboratories Agency, Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies. For the period from 1 January to 31 December 2006, that financial aid shall not exceed EUR 731 000. 2. In addition to the maximum amount provided for in paragraph 1, the Community grants financial aid to the United Kingdom for the organisation of workshops by the laboratory referred to in paragraph 1. That aid shall not exceed EUR 70 000. 3. By way of derogation from Article 4(1) of Regulation (EC) No 156/2004, the laboratory referred to in paragraph 1 shall be entitled to claim financial assistance for attendance by a maximum of 50 participants at one of its workshops referred to in paragraph 2 of this Article. Article 6 Addresses This Decision is addressed to the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 27, 30.1.2004, p. 5. (3) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. (4) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1974/2005 (OJ L 317, 3.12.2005, p. 4). (5) OJ L 160, 26.6.1999, p. 103.